Citation Nr: 1439321	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-45 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating for lumbosacral strain with degenerative changes in excess of 20 percent prior to January 23, 2009, and in excess of 40 percent thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

4.  Entitlement to a total disability rating due to individual unemployability prior to March 2, 2011.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978.

This matter came before the Board of Veterans' Appeal (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the most recent VA examination for the issues on appeal was in November 2012.  The VA examiner found mild neuropathy and no atrophy.  The Veteran submitted a private impairment questionnaire from Dr. D. J. dated in August 2012 indicating severe radiculopathy with marked atrophy.  The examiner noted the Veteran's first examination was in January 2012 and his last physical examination was in August 2012 (two weeks prior to the date of the impairment questionnaire).  The claim file includes multiple VA treatment records dated though September 2011, and a single treatment report dated in December 2012.  There are no private treatment records from this examiner beyond the evaluation the Veteran sent to VA.  As it is unclear on what the private examiner based his impairment questionnaire, and there seems to be outstanding VA or private treatment records relating to the Veteran's claims, the Board finds a remand is necessary. 

Prior to March 2, 2011, service connection had been established for lumbosacral strain at 20 percent disabling from January 2008, and 40 percent disabling from January 2009; radiculopathy of the right lower extremity at 10 percent disabling; and radiculopathy of the left lower extremity at 10 percent disabling.  The combined disability rating was 40 percent as of January 2008 and 50 percent as of January 2009.  As such, the Veteran currently did not meet the schedular criteria for a TDIU prior to March 2, 2011.

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service or the Under Secretary for Benefits when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2013).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2013).

When there is plausible evidence that a veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the finding of unemployability due to the Veteran's service-connected back disorder and by the Social Security Administration in a decision dated in January 2009, the Board finds that such referral is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claims to include any from Dr. D. J. and any VA progress notes dated after September 2011.  The Veteran should be provided with the appropriate VA Form 21-2142 with instructions to complete it in order for VA to assist him in obtaining private treatment records.

After securing the necessary release, the RO should obtain these records, the RO should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AOJ should also undertake any other development it determines to be warranted.

3.  The issue of entitlement to a TDIU prior to March 2, 2011 should be readjudicated, with reference to current clinical findings, mindful of the discussion concerning the acquired psychiatric pathology as set forth above.  If it is determined that Veteran still does not meet the schedular criteria for TIDU prior to March 2, 2011, the case should be referred to the Director, Compensation and Pension Service or the Under Secretary for Benefits, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1).  A copy of any decision on this extraschedular TDIU claim must be included in the claims file.

4.  Then, the AOJ should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICAHEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



